Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-18 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/02/2022.
The selection of species B where the X value of the Markush structure of claim 1 must be aromatic is also noted.
Claim Objections
It is requested and suggested that a new set of much more clear claims is submitted reflecting only the selected groups for the restriction and more importantly the selected groups for the species selection. There are multiple lines crossing out sections of claims limitations and it is unclear which limitations are currently to be reviewed. A detailed analysis shall be provided below. 
The examiner notes that a new and more clear set of claims was requested during the restriction office action, however this was not provided.
This section will outline only the parts that have been selected without traverse in the restriction and election of species selecting the aromatic X part of the Markush structure.
This analysis reflects only the claims currently reviewed in this office action. A good faith initial rejection is presented here, however the current claim limitations may be misunderstood due to the state of the claims.
Claim 1 has a line through an aromatic version of the possible X value of the Markush structure in the first line
Claim 2 has a line just below the third Markush structure, it is unclear if the third Markush structure should be examined.
Claim 3 has a line just below the last Markush structures (7,8), it is unclear if the last two Markush structure should be examined.
Claim 4 has a line through the middle of the possible R values, it is unclear if any of the R1 values are removed from consideration. For the purpose of this office action it is assumed the R1 values presented may be the R value. There is also a line under the possible R values, it is unclear what this indicated. The last two R values have a number which is assumed to be the number of carbons in the () for the Markush structure. Please make this clear.
Claim 7 has a line through an aromatic version of the possible X value of the Markush structure in the first line. IT also has a line the middle of the possible R values and under the last row of X values.
Claim 8 has a line in between Markush structures and a line under the Markush structures, it is unclear if either of the lines is intended to eliminate any of the possibilities.
Claim 9 has a line through the middle of the possible R values, it is unclear if any of the R1 values are removed from consideration. For the purpose of this office action it is assumed the R1 values presented may be the R value. There is also a line under the possible R values, it is unclear what this indicated. The last two R values have a number which is assumed to be the number of carbons in the () for the Markush structure. Please make this clear.
Claim 19 has a line through an aromatic version of the possible X value of the Markush structure in the first line. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 19 recite an n value for the Markush structure and then immediately cite several smaller ranges of the n values  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The rejection also applies to the dependent claims as it is present in both independent claims reviewed in this office action. As such this applies to claims 1-10 and 19-24
Claim 24 also recites a ratio of additives to carrier oil and then immediately cites 9 more possible ratios.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6 and 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raczkowski et al (US 2013/0327594 A1).
Regarding claims 1, 3-6 and 19-24, Raczkowski teaches a lubricant composition (abstract). The lubricant composition is used in a variety of ways: engines, hydraulic fluids, metal working fluids and coatings for a variety of applications, see p 61-62.
The composition contains an additive Matching the Markush structure of claims 1, 3-6 and 19-24 (this is a reduced range as the claims are restricted, please see above). See p 2-3. This is used in the amount of up to 10 percent of the composition.
The values will be discussed with the nomenclature of the instant and currently examined application. Please note that the j value here may be 0 and the n value may be 1. The substituents on the aromatic ring cover the broad range of possible R1 values as found in claim 4.
The additive is an antiwear and prevents damage to the lubricant itself and the lubricated structure. See p 35. As such this is an anticorrosion additive, as it prevents corrosion and degradation of the lubricant and the surface applied to it. Preventing degradation to the applied surface is a form of corrosion protection. Preventing damage to the lubricant also allows for proper functioning of other additives which including addition anti corrosion agents.
The lubricant contains a base oil used in the amount of up to 90% of the composition, see p 66. The base oil includes synthetic base oils (p 72) and natural oils (p 77). 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The composition also contains other additives including antiwear, corrosion inhibitors, antioxidants and other commonly found additives known in the art, see p 81.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771